Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This application is a continuation of application of U.S. application 13338588 filed on 12/28/2011.  See MPEP §201.07. At its turn U.S. application 13338588 is a continuation-in-part (“CIP”) application of U.S. application 12425556 filed on 04/17/2009 and U.S. application 12425464 filed on 04/17/2009.  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
DETAILED ACTION
The following NON-FINAL Office action is in response to App 16002775 filed 06/07/2018.
Status of Claims
Claims 19-38 are currently pending of which:
Claims 25, 32, 38 are withdrawn from consideration as directed to non-elected species
Claims 19-24, 26-31, 33-37 are under examination and have been rejected as follows: 
Priority
	Examiner noted the Applicants claiming Priority from App# 13338588 filled 12/28/2011, which at its turn claims priority from Apps# 12425556 and 12425464, both filled 04/17/2009.
IDS
	The information disclosure statement filed on 02/27/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
                                                        Election/Restrictions
	Claims 25, 32, 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 19, 26, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 6, 7, 10, 11, 12, 15, 16 of U.S. Patent No. US 10008212 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 5, 6, 7, 10, 11, 12, 15, 16 of U.S. Patent No. US 10008212 B2, recite substantially the same limitations of Claims 19, 26, 33 of the current application with the major difference being that Claims 1, 5, 6, 7, 10, 11, 12, 15, 16 of U.S. Patent No. US 10008212 B2 appear to be narrower versions of current Claims 19, 26, 33.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23, 30, 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 33 is independent reciting, among others:
         * “selecting, by executing an instruction with a processor of the computing device and based on a volume setting of the computing device, one of a plurality of sound signals stored at the computing device, the plurality of sound signals having different lengths”;
         * “encoding, by executing an instruction with a processor, a digital message in the selected one of the plurality of sound signals to form an encoded sound signal”;
	-> rendering said claim vague and indefinite because it is unclear if:
	* “a processor” subsequently recited in the “encoding” limitation, relates back to 
	* “a processor” antecedently recited in the “selecting”.
Claims 34-37 are dependent and rejected based on rejected parent Claim 33.
Claim 33 is recommended to be amended, as an example only, to recite among others:
         * “selecting, by executing an instruction with a processor of the computing device and based on a volume setting of the computing device, one of a plurality of sound signals stored at the computing device, the plurality of sound signals having different lengths”;
         * “encoding, by executing an instruction with [[the “processor, a digital message in the selected one of the plurality of sound signals to form an encoded sound signal”;
Claims 23, 30, 36 are dependent reciting, among others: “…in response to a sequence of triggers until at least one of the buffer is empty or an amount of time has expired”
	-> rendering said claim vague and indefinite because there is insufficient antecedent basis for more than one buffer, as apparently covered here by the broad recitation of “at least one of the buffer”.
Claims 23, 30, 36 are recommended to amended to recite: “in response to a sequence of triggers until  is empty or an amount of time has expired”.
Clarifications and/or corrections are required.
Subject Matter Eligibility
	Claims 26-31 are directed to a “computer readable storage device” and believed to be statutory since it appears that the Original Spec. ¶ [00064] 4th sentence refers to such storage device as clear hardware namely: personal computers, phones, tablets and laptops. At no point does the Spec recite or infer that such storage device could be construed as a transitory form of media.	Therefore, for the purpose of the prosecution the term “computer readable storage device” would be understood as a hardware, physical device, and not a transitory medium. Additionally,
 	Claims 19-24, 26-31, 33-37 also believed to be patent eligible. Such claims are believed to each fall under a statutory category, and not directed an abstract idea, or at least integrating the abstract idea into a practical application or providing significantly more.  
 	Claims 19-24, 26-31, 33-37 do not recite Mathematical Concepts exemplified by MPEP 2106.04(a)(2) I, Certain Methods of Organizing Human Activities exemplified by MPEP 2106.04 (a)(2)II, or Mental Processes  as exemplified by MPEP 2106.04(a)(2)III. While general recitations of encoding and decoding could be argued as involving or even part of an abstract idea1, here the independent claims recite additional elements as “sound signal(s)” of “different lengths” “stored at computing device” to be “select[ed]”, “based on a volume setting of the computing device” “to be encode[d]” with a “digital image” to integrate, at Step 2A prong two, any purported abstract idea into a practical application above. Specifically, these additional elements would appear to provide a technological improvement in a manner analogous to that of “McRO” as cited by MPEP 2106.05(a), thus transcending any recitation of mere math added to abstract encoding & decoding as was the case in “RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 Fed. Cir. 2017”  cited by MPEP 2106.04 II 2. At a bare minimum the additional elements identified above would provide significantly more when tested per Step 2B. Specifically as stated by MPEP 2106.05(a) I, in “RecogniCorp”, the process for encoding/decoding facial data using image codes assigned to particular facial features was held ineligible because the process did not require a computer. Here however, each of the independent Claims 19, 16, 33 require execution by a “processor” including “select, based on a volume setting of the computing device, one of a plurality of sound signals stored at the computing device, the plurality of sound signals having different lengths”, for subsequent “encod[ing] of a “digital image”. Also, the computer implemented functions appear more unconventional [MPEP 2106.05(e)] than conventional [MPEP 2106.05(d)] 
	Accordingly, Claims 19-24, 26-31, 33-37 are believed to be patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 19, 20, 24, 26, 27, 31, 33, 34, 37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by: Luff et al, US 20080101454 A1 hereinafter Luff. 
     The applied reference has a common assignee [NIELSEN] with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a). 

Claims 19, 26, 33 
        Luff teaches: “A computing device comprising: memory including computer readable instructions; and a processor to execute the instructions to at least”: / “A computer readable storage device comprising computer readable instructions that, when executed by a processor of a computing device, cause the processor to at least”: / “A method for a computing device, the method comprising”: (Luff Fig.7, Fig.8 and ¶ [0057] - ¶ [0064])
	
	- “select, based on a volume setting of the computing device, one of a plurality of sound signals stored at the computing device, the plurality of sound signals having different lengths” (Luff ¶ [0053] 4th-5th sentences: media encoder 206 include repository, look-up table, or database that contains, source identification reference codes and their media types. In this manner, media encoder 206 extract media type identification codes from media signals it receives and compare those codes to stored media type reference codes to determine the type of a particular media signal to be encoded. For example see
	Luff ¶ [0051] 2nd sentence where media encoder 206 encode strong codes or weak codes depending on media signal type e.g. television signal, radio signal, etc. 
	Luff ¶ [0040] 3rd sentence: in case of media signals containing radio programs, relatively strong codes may be inserted by media encoder 206 to facilitate subsequent detection of these codes in the relatively loud acoustic environments and over the greater 
	Luff ¶ [0055] 3rd sentence: On the other hand, if media type is not a radio program media signal, the media type may be a television media signal and the media encoder 206 selects a weak code encoding mode (block 608) to insert relatively weak codes in the media signal. For example per ¶ [0061] 3rd sentence: audio sensor detects a 15.75 kilo-hertz (kHz) horizontal scan fly-back transformer sweep signal to determine whether a conventional television is turned on and/or may be configured to detect a sweep signal having a frequency of 31.50 kHz to detect whether a high-definition television (or other line-doubled television) is operating); 
	
	- “encode a digital message in the selected one of the plurality of sound signals to form an encoded sound signal” (Luff ¶ [0039] 5th sentence: media content sources 200, 202 and 204 provide digital data streams to media encoder 206. Luff Fig.4 step 404, Fig. 6 steps 604->606 and ¶ [0051]: encode media according to selected mode. Also see
	Luff ¶ [0040] 1st-3rd sentence: media encoder 206 is configured to vary the manner in which it encodes media signals by inserting relatively strong and/or relatively weak codes depending on the type of media signal into which it is inserting or otherwise embedding the codes. For example, in media signals containing radio programs, relatively strong codes may be inserted by media encoder 206 to facilitate subsequent detection of these codes in relatively loud acoustic environments and over greater distances through which a listener typically consumes a radio program. Media encoder 206 may generate & insert stronger codes by increasing amplitude and/or spectral power of encoding frequency or frequencies associated with the inserted codes.); “and” 
	
	- “cause the encoded sound signal to be audibly output from the computing device in response to a trigger” (Luff ¶ [0043] encoded media signals output by media encoder 206 are transmitted to audience members' homes and other consumption sites via media distribution system 208 implemented as a known head-end transmission station and, thus, may include radio frequency transmitters in the case where media service provider 102 is a radio frequency television station, satellite uplink devices in the case where the media service provider 102 is a satellite-based broadcaster, etc. 
	Luff ¶ [0049] In general, data/synch generator 310 receives the enable signal and, 

Claims 20, 27, 34
Luff teaches: “wherein the processor is further to collect data to include in the digital message, the data to include at least one of an identifier associated the computing device or hash of a data associated with a web site accessed by the computing device”
	 (Luff ¶ [0082] 2nd sentence: If portable metering device 136 determines that it is in in-home environment which is typically television viewing environment, it may use a relatively smaller or lower threshold to detect relatively weaker code bits i.e., the binary ones and zeros making up the code embedded within the media signals it receives.
	Luff ¶ [0049] 2nd - 3rd sentences: The output of the data/synch generator 310, which may consist of PN sequences of logical ones and logical zeros, is coupled to the modulator 312. In response to the logical ones and logical zeros, the modulator 312 outputs chirps (e.g., audio chirps) formed using samples.).

Claims 24, 31, 37  
Luff teaches: “wherein the plurality of sound signals is associated with an application to execute on the computing device” (Luff ¶ [0044]: Fig.3 is a block diagram of an encoder architecture used to implement media encoder 206 of Fig.2. As shown in Fig.3, a code generator 300 includes packetizer 302, base converter 304, multiplier 306 and sample counter 308. Code generator 300 further includes data/synch generator 310, modulator 312 and amplitude corrector 314. Input data 320, which may include a source or station identifier (ID) 322 and time stamp 324, coupled to packetizer 302. In one example, station ID 322 may be 16-bit binary value and time stamp may be a 32-bit binary value denoting the actual time at which the station ID was inserted at the media service provider 102), “and the application is to trigger the processor to cause the encoded sound signal to be audibly output from the computing device” (Luff ¶ [0048] 2nd-6th sentences: the sample counter 308 periodically enables data/synch generator 310 to output pseudo-noise (PN) sequence to be embedded into audio information. Periodicity with which sample counter 308 enables data/synch generator 310 is dictated by output from multiplier 306 and the number of samples output from amplitude corrector 314. For example, if decimal number output by multiplier 306 is 32,768, sample counter 308 counts the number of samples output from amplitude corrector 314 and, when number of samples received by sample counter 308 reaches 32,768 since last marker, sample counter 308 outputs an enable signal to the data/synch generator 310. Alternatively, sample counter 308 may function as timer. In such a case, the enable signal would be output 0.68 seconds after completion of output of the prior marker. ¶ [0049] In general, the data/synch generator 310 receives enable signal and, in response to enable signal, generates a PN sequence representing a data signal or inverse of a PN sequence representing a synchronization signal. The output of data/synch generator 310, which may consist of PN sequences of logical ones and logical zeros, is coupled to the modulator 312. In response to logical ones and logical zeros, modulator 312 outputs chirps (audio chirps) formed using samples. Samples output from modulator 312 are coupled to amplitude corrector 314 which receives the program content and processes the program content to determine the amplitude at which the samples should be output to the media distribution system 208 of Fig.2).











Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 28, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
	* Luff as applied to claims 19, 26, 33 above in view of 
	* Seguin; Chad G. US 20090253457 A1 hereinafter Seguin. As per,
Claims 21, 28, 35
Luff still teaches at Fig.6 steps 604->606, Fig.11 steps 1102->1110 selection of respective sound signals according to respective stronger or weaker codes and thresholds

Luff thus might suggests but does not explicitly recite, to anticipate:
	- “select a first one of the plurality of sound signals having a first length when the volume setting of the computing device is a first volume setting” “and” 
	- “select a second one of the plurality of sound signals having a second length that is longer than the first length when the volume setting of the computing device is a second volume setting that is lower than the first volume setting” as claimed. 
* However *
Seguin in analogous art of certifying media exposure teaches or at least suggests 
	- “select a first one of the plurality of sound signals having a first length when the volume setting of the computing device is a first volume setting”
	(Seguin ¶ [0045] 1st sentence: in Fig.4, a nominal volume setting is one used in a certification test scenario. It may be about half way in full range of volume, but in other instances may be a little higher or lower depending on the characteristics of the receiver and the RLR required by the certification test. ¶ [0043] 3rd sentence: The delay is variable in that it will depend on the current volume setting for the receiver of the device 200.
	Seguin ¶ [0047] 3rd sentence: during normal end-user use of the device 200, where the volume setting  is set much higher than the "nominal" setting, the noise suppressor 416 works in accordance with a much shorter delay than when the volume is at the nominal setting); “and” 
select a second one of the plurality of sound signals having a second length that is longer than the first length when the volume setting of the computing device is a second volume setting that is lower than the first volume setting” (Seguin ¶ [0048] 1st sentence: device 200 responds automatically to a lower volume setting, e.g. set manually by its user, by configuring its noise suppressor's delay (of the onset of attenuation) to be long as opposed  to a higher volume setting by configuring the delay to be short). 
	
It would have been obvious to one skilled in the art, at the time of the invention, to modify Luff’s “computing device” / “storage device” / “method” to further include “select a first one of the plurality of sound signals having a first length when the volume setting of the computing device is a first volume setting” “and” “select a second one of the plurality of sound signals having a second length that is longer than the first length when the volume setting of the computing device is a second volume setting that is lower than the first volume setting”  in view of Seguin above  in order to suppress noisy environment to reduce the level of noise in the voice signal being passed through it, to improve the quality of the sound eventually heard by the user through a receiver or speaker by digitally attenuating an input voice signal in accordance with a known noise detection algorithm. In other words, when the algorithm sees what is likely to be a time interval of just noise, in the input bit stream, the samples of the bit stream in that time interval are attenuated (Seguin ¶ [0041] 2nd-4th sentences & MPEP 2143 C, D and/or G). This predictably fits into the adaptive nature of Luff’s noisy differentiation at ¶ [0088] 1st - 2nd sentences. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with monitoring media exposure. In such combination each element merely would have performed the same media tracking manipulation and certifying functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Luff in view of Seguin, the results of the combination would have fitted together, like pieces of a puzzle in a complementary, desirable and predictable manner (MPEP 2143 A).


Claims 22, 23, 29, 30,36 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
	* Luff as applied to claims 19, 26, 33 above, in view of 
	* Price et al, US 20080037658 A1 hereinafter Price. As per,
Claims 22, 29, 36 (first half)
Luff does not explicitly recite: “wherein the processor is further to”: 
	- “store the encoded sound signal in a buffer including a plurality of encoded sound signals encoded with respective digital messages” (Claims 22,29,36-1st half) “and” 
	- “cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to a sequence of triggers” (Claims 22, 29). 
* However *
Price in analogous art of encoding for determining media exposure teaches or suggests: 
	- “store the encoded sound signal in a buffer including a plurality of encoded sound signals encoded with respective digital messages” (Price ¶ [0031] 1st sentence: once identified by encoder 124, audio data packets or portions thereof are copied and stored in one of a plurality of frame buffers, each of which uniquely corresponds to a particular audio data stream (e.g a particular channel or program). Price ¶ [0032] 1st sentence: When compressed domain encoder 124 has assembled a copy of complete frame within any of its frame buffers, that frame copy is encoded (e.g. info is inserted, embedded, etc.) to include source identifying information (e.g., information identifying a broadcaster, a distribution level, etc.), time stamps, and/or any other desired information); “and” 
	- “cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to a sequence of triggers” (Price ¶ [0033] encoder 124 monitors encoded version of transport stream 122 to determine whether packets of encoded transport stream should be conveyed to transmitter 126. As described in greater detail below, encoder 124 only releases contiguous blocks of packets (or single packet) from encoded transport stream in sequence and only those packets which are no longer needed for encoding process. Thus, because audio packets making up audio frames within transport stream 122 are typically interleaved, the encoding process performed by encoder 124 may complete its 
	Price ¶ [0036] last two sentences: As can be seen from the above example, the encoder 124 is configured to encode the multi-program transport stream 122 on a frame-by-frame basis (i.e., one frame at a time) and to transmit an encoded transport stream on a packet-by-packet basis (i.e., one or more packets at a time). A more detailed discussion of the manner in which packet interleaving affects the order in which frames are encoded and the manner in which packets of an encoded transport stream are released and/or transmitted is provided in connection with Figs. 3-12.
	Price ¶ [0037] 1st sentence: Referring again to Fig.1 in detail, the transmitter 126 sends encoded portions or blocks (e.g., one or more packets) of the transport stream 122 via a communication link 150 to a receiver 152 (e.g., a set-top box).
	Price ¶ [0041] last sentence: as noted above, the blocks of the encoder of Fig.3 encode the audio streams on a frame-by-frame basis and convey or transmit encoded portions or blocks of compressed digital transport stream on a packet-by-packet basis.
	Price ¶ [0058] 5th sentence: In any case, once the packet hold queue 314 has identified packets to be released and transmitted, the packet hold queue 314 instructs a packet write queue 318 to provide those packets to a stream writer 320, which conveys the packet information to the transmitter 126 Fig.1.
	Price mid-¶ [0062] the encoding process 400 of Fig.4 may be used to encode one or more compressed audio streams on a frame-by-frame basis and may release and transmit portions of the encoded transport stream on a packet-by-packet basis.
	Price ¶ [0093] 1st sentence: Fig.11 is a flow diagram of process 1100 that may be used by packet write queue 318 (Fig.3) to perform transmit packet(s) process 416 (Fig.4).

It would have been obvious to one skilled in the art, at the time of the invention, to modify Luff’s “processing device” / “storage device” / “method” to include “store the encoded sound signal in a buffer including a plurality of encoded sound signals encoded with respective digital messages” “and” “cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to a sequence of triggers” in view of Price  in order to further enhance Luff encoding capabilities by encoded a relatively smaller portion of the overall transport stream, such that the effective rate at which the transport stream can be processed (e.g., in real-time) would be significantly increased (Price ¶ [0059] last sentence & MPEP 2143 C, D and/or G). The predictability of such modification is further justified by the fact that Luff seeks efficient encoding and that Price provides an advantageous solution by incorporating a frame-by-frame encoding and packet-by-packet release and transmission technique to enable the efficient real-time processing and encoding of a compressed digital data stream or transport stream containing multiple media streams (e.g., multiple audio and/or video data streams), particularly where the transport packets composing those media streams to be encoded are temporally interleaved within the transport stream, in a manner complementary to that of weak and strong encoding environments disclosed by Luff above. 
Alternatively, the claimed invention can be viewed as a mere combination of old elements in a similar field of endeavor dealing with encoding for determining media exposure. In such combination each element merely would have performed the same encoding and outputting function as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Luff in view of Price, the results of the combination would have fitted together like pieces of a puzzle in a complementary, desirable and predictable manner (MPEP 2143 A).

Claims 23, 30, 36 (second half) 
Luff / Price teaches all the limitations in parent dependent Claims 22, 29 above 
Luff does not explicitly recite: 
	- “continue to cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to the sequence of triggers until at least one of the buffer is empty or an amount of time has expired” as claimed. However, 
Price in analogous art of encoding for determining media exposure teaches or suggests: 
	- “continue to cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to the sequence of triggers until at least one of the buffer is empty or an amount of time has expired” (Price Fig.4 step 418: Packets in Input Buffer?->No->Return/End and ¶ [0071] last sentence: if there are no more packets to process, then encoding process 400 may be stopped and/or control may be returned to other process. Price ¶ [0036] 2nd sentence: although encoder 124 has copied and encoded packets among packets 1-15, encoder 124 has not yet encoded packet 6, because a copy of first frame 130 of the second stream is not complete until packet 22 has been processed by encoder 124).
	Rationales to modify/combine the teachings of Luff/Price are above and reincorporated since dependent Claims 23, 30, 36-2nd half merely narrow parent dependent Claims 22, 29, 36-1st half. 

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19, 20, 24, 26, 27, 31, 33, 34, 37 are rejected under 35 U.S.C. 102(b) as being anticipated by Aijala et al, US 20070291848 A1 hereinafter Aijala. As per, 

Claims 19, 26, 33 
        Aijala teaches: “A computing device comprising: memory including computer readable instructions; and a processor to execute the instructions to at least”: / “A computer readable storage device comprising computer readable instructions that, when executed by a processor of a computing device, cause the processor to at least”: / “A method for a computing device, the method comprising” (Figs.4B-C ¶ [0096], ¶ [0100]): 
	
	- “select, based on a volume setting of the computing device, one of a plurality of sound signals stored at the computing device, the plurality of sound signals having different lengths” (Aijala ¶ [0060] 2nd sentence: the level at which encoded identification signal is combined is chosen to be approximately the normal noise level tolerated by most 
          Aijala ¶ [0075] operation of encoder 100 & personal monitor 200 are now explained.    
          Aijala ¶ [0076] Referring to Fig.1 D/A converter 150 samples at 8192 samples per second. At minimum Nyquist rate, this corresponds to signal rate of 4096 Hz. Frequency components from 0 to 4096 Hz are selected in accordance with balance chosen between desired data rate & error rate. In Fig.3A only 676 points corresponding to a frequency range of 300-3,000 Hz are used. ¶ [0077] in Fig.3D, a code signal G(ω) of length 676 points is selected. This code signal has pseudo-noise characteristics to facilitate the synchronization process and reduce perceptibility of encoded info, and is also optimized for frequency response characteristics of typical receiver 210 and speaker 220. 
	Aijala ¶ [0089] If the audience member mutes the volume of the sound signal for a sufficient time during a broadcast, the personal monitor records a loss of signal event. When the volume of the sound signal is restored to detectable levels, the personal monitor records this as a change in source identification data. With appropriate analysis of the uploaded audience records, the centralized facility may detect commercial zapping, which permits advertisers to gauge audience reaction to audio portions of their commercials. 
	Aijala ¶ [0097] frequency domain antipodal code signal G(ω) in bit form is supplied to inverse transformer 182 via input terminal 181. Inverse transformer 182 is similar to inverse transformer 130 of Fig.1, and performs inverse fast Fourier transformation-FFT or wavelet transform to produce time domain code data that is supplied to processor 183 that generates appropriate write addresses, and supplies these write addresses to ROM 180 so that time domain code data is stored, that is burned in, at these write addresses); 
	



encode a digital message in the selected one of the plurality of sound signals to form an encoded sound signal”; 
	(Aijala ¶ [0042] The code signal is a pseudo-random signal which, after modulation with a broadcast segment, will be perceived, if at all, as low-level white noise, generally referred to as hiss, and not as information. The code signal is mixed into the audio signal at a level sufficiently below the regular broadcast audio signal level to make it imperceptible as information, and in the alternative, may be mixed with the audio signal at lower levels depending on the manner in which the audio signal is acquired for decoding, for example, as a baseband signal versus an acoustically reproduced signal.
	Aijala ¶ [0045] Due to use of spread spectrum encoding, the identifying information may be successfully recovered despite the presence of substantial ambient noise in the audio bandwidth in which the code signal is transmitted. Furthermore, the encoded identification signal can be made imperceptible to the audience. 
	Aijala ¶ [0046] In certain embodiments, the audio signal portion, typically 20-22000 Hz, of a segment to be broadcasted is encoded with station, channel or other program source identifying information by mixing it with a code signal modulated with an information signal which conveys this information. The information uniquely identifies the particular broadcasting source. The amount of information per broadcast segment can be kept short, if only broadcast times and the source of the broadcast, that is, the station or channel and not necessarily the identity of the program segment, are transmitted
	Aijala ¶ [0052] Fig.1 shows an advantageous embodiment of an encoder 100 according to the present invention. Encoder 100 includes input terminals 105 and 110, modulator 120, inverse transformer 130, buffer 140, digital-to-analog (D/A) converter 150, low pass filter 160, mixer 170 and output terminal 175) “and” 
	
	- “cause the encoded sound signal to be audibly output from the computing device in response to a trigger” (Aijala provides several examples as follows:
	Aijala ¶ [0055] 1st sentence: code signal can be changed, for example, on a daily basis, to meet variety of needs, such as identification of taped replays, limiting collected data to a predetermined survey time period, or discouraging unauthorized access. 
	Aijala ¶ [0058] frequency domain encoded source identification signal is supplied 
	Aijala ¶ [0060] 1st sentence: at mixer 170, filtered encoded identification signal is combined with audio portion of segment in ratio selected to maintain inaudibility& supplied to output terminal 175 of encoder 100, then broadcast with other portions of segment.
	Aijala ¶ [0061] 1st sentence modulating through mixing processing steps performed in the aforementioned elements of encoder 100 are repeated until the source identification info is fully encoded in the audio portion of the segment to be broadcast or recorded). 

Claims 20, 27, 34
Aijala teaches: “wherein the processor is further to collect data to include in the digital message, the data to include at least one of an identifier associated the computing device or hash of a data associated with a web site accessed by the computing device”
    (Aijala ¶ [0085]: the recovered source identification signal X'(X) based on noisy data is shown in Fig.3J, and is seen to include points whose value is in error. Fig.3K shows the average value for each of the recovered bits. When the average values are rounded to nearest binary value (zero or one), the source identification data is seen to be recovered perfectly, despite the presence of error in up to four of the ten points for each bit, that is, correct reception of only six of the ten points).

Claims 24, 31, 37  
Aijala teaches: “wherein the plurality of sound signals is associated with an application to execute on the computing device” (Aijala ¶ [0052] 2nd sentence: Encoder 100, modulator 120, inverse transformer 130, buffer 140, digital-to-analog (D/A) converter 150, low pass filter 160, mixer 170, output terminal 175), “and the application is to trigger the processor to cause the encoded sound signal to be audibly output from the computing device” (Aijala 
¶ [0056] The source identification signal, X(ω), and code signal, G(ω), are supplied to modulator 120, which modulates these signals using, direct multiplication, logical exclusive OR, or another combining technique for individual frequency components, to form a frequency domain encoded source identification signal. Similarly ¶ [0080]. 


Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 28, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
	* Aijala as applied to claims 19, 26, 33 above in view of 
	* Seguin; Chad G. US 20090253457 A1 hereinafter Seguin. As per,
Claims 21, 28, 35
Aijala might suggests but does not explicitly recite, to anticipate:
	- “select a first one of the plurality of sound signals having a first length when the volume setting of the computing device is a first volume setting” “and” 
	- “select a second one of the plurality of sound signals having a second length that is longer than the first length when the volume setting of the computing device is a second volume setting that is lower than the first volume setting” as claimed. 
* However *
Seguin in analogous art of certifying media exposure teaches or at least suggests 
	- “select a first one of the plurality of sound signals having a first length when the volume setting of the computing device is a first volume setting”
	(Seguin ¶ [0045] 1st sentence: in Fig.4, a nominal volume setting is one used in a certification test scenario. It may be about half way in full range of volume, but in other instances may be a little higher or lower depending on the characteristics of the receiver and the RLR required by the certification test. ¶ [0043] 3rd sentence: The delay is variable in that it will depend on the current volume setting for the receiver of the device 200.
	Seguin ¶ [0047] 3rd sentence: during normal end-user use of the device 200, where volume setting is set much higher than nominal setting, noise suppressor 416 works in accordance with a much shorter delay than when the volume is at nominal setting); “and” 
select a second one of the plurality of sound signals having a second length that is longer than the first length when the volume setting of the computing device is a second volume setting that is lower than the first volume setting” (Seguin ¶ [0048] 1st sentence: device 200 responds automatically to a lower volume setting, e.g. set manually by its user, by configuring its noise suppressor's delay (of the onset of attenuation) to be long as opposed  to a higher volume setting by configuring the delay to be short). 
	
It would have been obvious to one skilled in the art, at the time of the invention, to modify Aijala’s “computing device” / “storage device” / “method” to further include “select a first one of the plurality of sound signals having a first length when the volume setting of the computing device is a first volume setting” “and” “select a second one of the plurality of sound signals having a second length that is longer than the first length when the volume setting of the computing device is a second volume setting that is lower than the first volume setting”  in view of Seguin above in order to suppress noisy environment to reduce the level of noise in the voice signal being passed through it, to improve the quality of the sound eventually heard by the user through a receiver or speaker by digitally attenuating an input voice signal in accordance with a known noise detection algorithm. In other words, when the algorithm sees what is likely to be a time interval of just noise, in the input bit stream, the samples of the bit stream in that time interval are attenuated (Seguin ¶ [0041] 2nd-4th sentences & MPEP 2143 C, D and/or G). This predictably fits into the adaptive nature of Aijala’s noisy differentiation at ¶ [0088] 1st - 2nd sentences. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with monitoring media exposure. In such combination each element merely would have performed the same media tracking manipulation and certifying functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Aijala in view of Seguin, the results of the combination would have fitted together, like pieces of a puzzle in a complementary, desirable and predictable manner (MPEP 2143 A).


Claims 22, 23, 29, 30, 36 are rejected under 35 U.S.C.103(a) as being unpatentable over 
	* Aijala as applied to claims 19, 26, 33 above, in view of 
	* Price et al, US 20080037658 A1 hereinafter Price. As per,
Claims 22, 29, 36 (first half)
Aijala goes as fat at ¶ [0070] to disclose buffer 260, which stores the converted values before supplying them to transformer 265 where they undergo a transformation to the frequency domain, such as a fast Fourier transform or wavelet transform. Buffer 260 stores the values in a manner which permits a sliding transform to be performed for the purposes of synchronization and tracking, discussed below.

Aijala thus might suggest but certainly does not explicitly recite to anticipate: 
	- “store the encoded sound signal in a buffer including a plurality of encoded sound signals encoded with respective digital messages” (Claims 22,29,36-1st half) “and” 
	- “cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to a sequence of triggers” (Claims 22, 29). 
* However *
Price in analogous art of encoding for determining media exposure teaches or suggests: 
	- “store the encoded sound signal in a buffer including a plurality of encoded sound signals encoded with respective digital messages” (Price ¶ [0031] 1st sentence: once identified by encoder 124, audio data packets or portions thereof are copied and stored in one of a plurality of frame buffers, each of which uniquely corresponds to a particular audio data stream (e.g a particular channel or program). Price ¶ [0032] 1st sentence: When compressed domain encoder 124 has assembled a copy of complete frame within any of its frame buffers, that frame copy is encoded (e.g. info is inserted, embedded, etc.) to include source identifying information (e.g., information identifying a broadcaster, a distribution level, etc.), time stamps, and/or any other desired information); “and” 
	- “cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to a sequence of triggers” (Price ¶ [0033] encoder 124 monitors encoded version of transport stream 122 to determine whether packets of encoded transport stream should be 
	Price ¶ [0036] last two sentences: As can be seen from the above example, the encoder 124 is configured to encode the multi-program transport stream 122 on a frame-by-frame basis (i.e., one frame at a time) and to transmit an encoded transport stream on a packet-by-packet basis (i.e., one or more packets at a time). A more detailed discussion of the manner in which packet interleaving affects the order in which frames are encoded and the manner in which packets of an encoded transport stream are released and/or transmitted is provided in connection with FIGS. 3-12 below.
	Price ¶ [0037] 1st sentence: Referring again to FIG. 1 in detail, the transmitter 126 sends encoded portions or blocks (e.g., one or more packets) of the transport stream 122 via a communication link 150 to a receiver 152 (e.g., a set-top box).
	Price ¶ [0041] last sentence: as noted above, the blocks of the encoder of Fig.3 encode the audio streams on a frame-by-frame basis and convey or transmit encoded portions or blocks of compressed digital transport stream on a packet-by-packet basis.
	Price ¶ [0058] 5th sentence: In any case, once the packet hold queue 314 has identified packets to be released and transmitted, the packet hold queue 314 instructs a packet write queue 318 to provide those packets to a stream writer 320, which conveys the packet information to the transmitter 126 (Fig.1)
	Price mid-¶ [0062] the encoding process 400 of Fig.4 may be used to encode one or more compressed audio streams on a frame-by-frame basis and may release and transmit portions of the encoded transport stream on a packet-by-packet basis.
	Price ¶ [0093] 1st sentence: Fig.11 is a flow diagram of process 1100 that may be used by packet write queue 318 (Fig.3) to perform transmit packet(s) process 416 (Fig.4).


Aijala’s “processing device” / “storage device” / “method” to include “store the encoded sound signal in a buffer including a plurality of encoded sound signals encoded with respective digital messages” “and” “cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to a sequence of triggers” in view of Price  in order to further enhance Aijala encoding capabilities by encoded a relatively smaller portion of the overall transport stream, such that the effective rate at which the transport stream can be processed (e.g., in real-time) would be significantly increased (Price ¶ [0059] last sentence & MPEP 2143 C, D and/or G). The predictability of such modification is further justified by the fact that Aijala seeks efficient encoding and that Price provides an advantageous solution by incorporating a frame-by-frame encoding and packet-by-packet release and transmission technique to enable the efficient real-time processing and encoding of a compressed digital data stream or transport stream containing multiple media streams (e.g., multiple audio and/or video data streams), particularly where the transport packets composing those media streams to be encoded are temporally interleaved within the transport stream, in a manner complementary to that of noisy encoding environments disclosed by Aijala above. 
Alternatively, the claimed invention can be viewed as a mere combination of old elements in a similar field of endeavor dealing with encoding for determining media exposure. In such combination each element merely would have performed the same encoding and outputting function as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Aijala in view of Price, the results of the combination would have fitted together like pieces of a puzzle in a complementary, desirable and predictable manner (MPEP 2143 A).





Claims 23, 30, 36 (second half) 
Aijala / Price teaches all the limitations in parent dependent Claims 22, 29 above 
Aijala goes as far to recite at ¶ [0061] 1st sentence modulating through mixing processing steps performed in the aforementioned elements of encoder 100 are repeated until the source identification info is fully encoded in the audio portion of the segment to be broadcast or recorded.

Aijala does not explicitly recite: 
	- “continue to cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to the sequence of triggers until at least one of the buffer is empty or an amount of time has expired” as claimed. 
* However *
Price in analogous art of encoding for determining media exposure teaches or suggests: 
	- “continue to cause respective ones of the plurality of encoded sound signals included in the buffer to be audibly output sequentially from the computing device in response to the sequence of triggers until at least one of the buffer is empty or an amount of time has expired” (Price Fig.4 step 418: Packets in Input Buffer?->No->Return/End and ¶ [0071] last sentence: if there are no more packets to process, then encoding process 400 may be stopped and/or control may be returned to other process. Price ¶ [0036] 2nd sentence: although encoder 124 has copied and encoded packets among packets 1-15, encoder 124 has not yet encoded packet 6, because a copy of first frame 130 of the second stream is not complete until packet 22 has been processed by encoder 124).
	Rationales to modify/combine the teachings of Aijala /Price are above and reincorporated since dependent Claims 23, 30, 36-2nd half merely narrow parent dependent Claims 22, 29, 36-1st half. 





Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
	* Arbitron, Critical Band Encoding Technology Audio Encoding System from Arbitron, Technical Overview, 1050-1054 E, February 2008 v3
	
	* Krishnan US 20090187409 A1 hereinafter Krishnan teaching the following limitations of the current independent Claims 19, 26, 33:  
	- “encode a digital message in the selected one of the plurality of sound signals to form an encoded sound signal” (Krishnan Fig.1 extracted immediately below and ¶ [0005] Audio encoders and decoders are widely used for various applications such as wireless communication, Voice-over-Internet Protocol (VoIP), multimedia, digital audio, etc. ¶ [0026] If signal activity is detected, then a detector 114 may detect for periodic and/or noise-like characteristics of the audio signal. The audio signal may have noise-like characteristics if it is not periodic, has no predictable structure or pattern, has no fundamental (pitch) period, etc. For example, the sound of the letter `s` may be considered as having noise-like characteristics. If the audio signal has noise-like characteristics, as determined in block 124, then the audio signal may be encoded based on a noise-like signal encoder 134. Encoder 134 may implement a Noise Excited Linear Prediction (NELP) technique and/or some other coding technique that can efficiently encode a signal having noise-like characteristics
	Krishnan ¶ [0032] 1st - 4tn sentences: Generalized audio encoder 100 may process each frame as shown in FIG. 1. For each frame, signal activity detector 12 may determine whether that frame contains silence or activity. If a silence frame is detected, then silence encoder 132 may encode the frame and provide a coded frame. Otherwise, detector 114 may determine whether the frame contains noise-like signal and, if yes, encoder 134 may encode the frame); “and” 
	- “cause the encoded sound signal to be audibly output from the computing device in response to a trigger” (Krishnan ¶ [0029] Multiplexer 140 may receive outputs of encoders 132, 134, 136 138 and provide the output of one encoder as a coded signal. Different ones of encoders 132, 134, 136, 138 may be selected in different time intervals based on the characteristics of the audio signal).

    PNG
    media_image1.png
    651
    919
    media_image1.png
    Greyscale

Krishnan Fig.1 emphasis on 122, 132, 124, 134, showing the variable audio encoding above


	* US 6272176 B1 reciting at column 13 lines 23-39: However, because broadcast audio signals include substantial periods of silence, the preferred approach involves local amplification rather than local attenuation. Being the first bit in a sequence, the hop sequence value for the block from which the triple tone 70 is derived is two and the mid-frequency index is fifty-five. In order to make the triple tone block truly unique, a shift index of seven may be chosen instead of the usual five. The three indices I0, I1, and Imid whose amplitudes are all amplified are forty-eight, sixty-two and fifty-five as shown in FIG. 6. (In this example, Imid=Hs+53=2+53=55.) The triple tone 70 is the first block of the fifteen block sequence 66 and essentially represents one bit of synchronization data. The remaining fourteen blocks of the synchronization sequence 66 are made up of two PN7 sequences: 1110100, 0001011. This makes the fifteen synchronization blocks distinct from all the PN sequences representing code data.



OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
September 20th, 2021







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04 II 2. citing RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017)